529 F.2d 1298
Arnold ESCOBAR, Plaintiff-Appellant,v.The SS WASHINGTON TRADER, her engines, tackle, apparel,etc., et al., Defendants-Appellees.Arnold ESCOBAR, Plaintiff-Appellee,v.The SS WASHINGTON TRADER, her engines, tackle, apparel,etc., et al., Defendants-Appellants.
Nos. 72--2944, 72--2995.
United States Court of Appeals,Ninth Circuit.
Feb. 9, 1976.

1
Eric J. Schmidt (argued), San Francisco, Cal., for appellant, cross-appellant.


2
Frederick W. Wentker, Jr.  (argued), of Lillick, McHose, Wheat, Adams & Charles, San Francisco, Cal., for appellee, cross-appellee.


3
Before CHAMBERS and TRASK, Circuit Judges, and SHARP,* District Judge.

ORDER

4
The Supreme Court of the United States on its docket No. 74--1184 on January 19, 1976, --- U.S. ---, 96 S. Ct. 852, 47 L. Ed. 2d 80, vacated the judgment of this court, 503 F.2d 271, and remanded the case for further consideration in the light of American Foreign Steamship Co. v. Matise, 423 U.S. 150, 96 S. Ct. 410, 46 L. Ed. 2d 354, decided by the Supreme Court on December 16, 1975.


5
Pursuant to that mandate we remand the above-entitled cases to the United States District Court for the Northern District of California for further consideration in the light of American Foreign Steamship Co. v. Matise, supra.



*
 Honorable Morell E. Sharp, United States District Judge from the Western District of Washington, sitting by designation